                                  JACQUELINE M. JAMES, ESQ.
 The James Law Firm                                                   T: (914) 358 6423
 445 Hamilton Avenue                                                  F: (914) 358 6424
 Suite 1102                                                           jjameslaw@optonline.net
 White Plains, NY 10601                                               jacquelinejameslaw.com




                                            June 17, 2021
                                                                                                 x
The Hon. Judge Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square                                                                      6/17/2021
New York, NY 10007

Re:    1:20-cv-10735-ER; Strike 3 Holding, LLC v. John Doe subscriber assigned IP Address
       100.12.248.145 // Plaintiff’s First Letter Motion for Leave to File Unredacted Versions
       of its First Amended Complaint, Proposed Summons, and Return of Service Under Seal

Dear Judge Ramos:

        The James Law Firm, PLLC represents Plaintiff in the above-captioned matter. Plaintiff
respectfully requests an order allowing Plaintiff leave to file unredacted versions of its First
Amended Complaint, proposed summons, and return of service under seal.

        Plaintiff is the owner of award-winning, critically acclaimed adult motion pictures. Strike
3’s motion pictures are distributed through the Blacked, Tushy, Vixen, and Blacked Raw adult
websites and DVDs. Plaintiff recorded a number of infringing transactions emanating from IP
address 100.12.248.145 within the BitTorrent network. Accordingly, this Court recently permitted
Plaintiff to serve a subpoena on the Internet Service Provider (“ISP”), Verizon Fios (“ISP”), to
discover the identity of the subscriber assigned the IP address 100.12.248.145, the IP address used
to download and distribute Plaintiff’s works via the BitTorrent network. After receiving the
subpoena response, Plaintiff conducted a further investigation. Based on the investigation of the
subscriber and publicly available resources, Plaintiff identified another individual residing in the
subscriber’s home as the true infringer/Defendant. Plaintiff has now filed its First Amended
Complaint against Defendant before this Court.

        On May 24, 2021, this Court granted the parties’ Joint Motion for Protective Order which
requires that Defendant be referred to as John Doe in all filings. Therefore, Plaintiff filed its First
Amended Complaint against Defendant maintaining their anonymity within the caption of the case.
Although the caption does not contain Defendant’s personal identifying information, the body of
the First Amended Complaint contains such information. This information is central to Plaintiff’s
claim and includes the Defendant’s name, address, and additional factual information which
directly links the Defendant to the infringement in this case. This information has been redacted
from Plaintiff’s publicly filed First Amended Complaint.
        Accordingly, in accordance with this Court’s Order and out of respect for this Court and
Defendant, Plaintiff respectfully requests entry of an order permitting it to file an unredacted
version of its First Amended Complaint, proposed summons, and return of service under seal under
seal so that it may include Defendant’s name, address, and other factual information central to
Plaintiff’s claim.

                                                   Respectfully submitted,


                                                   By: Jacqueline M. James

                                                   Attorneys for Plaintiff
                                                   Jacqueline M. James, Esq. (1845)
                                                   The James Law Firm, PLLC
                                                   445 Hamilton Avenue, Suite 1102
                                                   White Plains, New York 10601
                                                   T: 914-358-6423




                                               2
